IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-40351
                          Summary Calendar



KENNETH I. GANTHER, REVEREND,

                                          Plaintiff-Appellant,

versus

LESLIE WOODS,

                                          Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-94-CV-405
                        - - - - - - - - - -
                           March 2, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Kenneth Ivory Ganther, Texas inmate #610862, challenges the

judgment for the defendant following a jury trial in his suit

filed pursuant to 42 U.S.C. § 1983.   Ganther argues that the

district court abused its discretion when it set aside a default

judgment against Woods.   Woods showed good cause for the delay,

and the district court did not abuse its discretion when it set

aside the judgment.    See Fed. R. Civ. P. 55(c); In re Dierschke,

975 F.2d 181, 183 (5th Cir. 1992).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-40351
                                  -2-

     Ganther argues that the district court erred when it denied

his motion for summary judgment.    Ganther, however, did not meet

his initial burden of identifying those portions of the record

which he believed demonstrated the absence of a genuine issue of

material fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986).

     Ganther also challenges the district court's refusal to

appoint counsel.    Ganther was not entitled to the appointment of

counsel.    See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).    Last, Ganther's arguments about the district court's

refusal to grant a new trial are without merit.     See Weaver v.

Amoco Prod. Co., 66 F.3d 85, 88 (5th Cir. 1995).

     The judgment of the district court is AFFIRMED and Ganther’s

request for attorneys’ fees and costs is DENIED.